DETAILED ACTION
Claims 1-48 and 77-81 are canceled. Claims 49-76 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2012/0089887 A1 to Dhuse et al. discloses a method begins by a processing module dispersed storage error encoding fundamental component data of data in accordance with dispersed storage error coding parameters to produce a plurality of sets of encoded data slices, wherein the data includes the fundamental component data and enhancement component data. The method continues with the processing module transmitting a set of the plurality of sets of encoded data slices and transmitting a corresponding portion of the enhancement component data substantially concurrently with the transmitting of the set of the plurality of sets of encoded data slices. US 2017/0222914 A1 to Fedyk discloses a network node receives a packet from an adjacent node in a packet-switched network. The receiving node can forward the packet to a destination node via a minimum cost forwarding node adjacent to the network node or to a non-minimum cost forwarding node adjacent to the network node based on routing criteria for the packet-switched network. The routing criteria can include whether the adjacent node that sent the packet to the receiving node is a non-minimum cost node between a source node and the destination node for the packet. Dhuse and Fedyk do not explicitly disclose a node switch for increasing throughput in a network, the node switch comprising: a compute engine; and communication circuitry coupled to the compute engine, wherein the communication circuitry includes: a plurality of node ports to transfer data to and from nodes; and a plurality of output ports to transfer data to and from other devices, wherein the compute engine is to: receive expected performance data indicative of an expected data transfer performance of the node switch; receive measured performance data indicative of a measured data transfer performance of the node switch through a first path to a destination; compare the measured performance data to the expected performance data to determine whether the measured data transfer performance satisfies the expected data transfer performance; determine, based at least in part on whether the measured data transfer performance satisfies the expected data transfer performance, whether to cause a unit of data to be sent through a worse path to the destination, wherein the worse path includes more switch hops to the destination than that of the first path; and send, in response to a determination to cause the unit of data to be sent through a worse path, the unit of data to an output port of the node switch associated with the worse path. Accordingly claims 49-76 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 49-76 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476


/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476